            Case 7:20-cv-04971-VB Document 12 Filed 08/24/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
PARACO GAS CORPORATION,                                          :
                                    Plaintiff,                   :
v.                                                               :   ORDER
                                                                 :
ION BANK,                                                        :   20 CV 4971 (VB)
                                                                 :
                                    Defendant.                   :
---------------------------------------------------------------x

      On June 29, 2020, defendant removed this case from Supreme Court, Westchester
County. (Doc. #1). On August 20, 2020, defendant moved to dismiss the complaint. (Doc. #8).

       Accordingly, it is hereby ORDERED that, by no later than September 2, 2020, plaintiff
must notify the Court by letter whether it (i) intends to file an amended complaint in response to
the motion to dismiss, or (ii) will rely on the complaint that is the subject of the motion to
dismiss.

        If plaintiff elects not to file an amended complaint, the motion will proceed in the regular
course, and the Court is unlikely to grant plaintiff a further opportunity to amend to address the
purported deficiencies made apparent by the fully briefed arguments in defendants’ motion.
See Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC, 797 F.3d 160, 190 (2d Cir. 2015)
(leaving “unaltered the grounds on which denial of leave to amend has long been held proper,
such as undue delay, bad faith, dilatory motive, and futility”); accord F5 Capital v. Pappas, 856
F.3d 61, 89–90 (2d Cir. 2017). The time to file opposing and reply papers shall be governed
by the schedule set forth in the Court’s Order dated July 2, 2020. (Doc. #6).

        If plaintiff elects to file an amended complaint, it must file the amended complaint by no
later than 14 days after notifying the Court of its intent to do so. Within 21 days of such
amendment, defendant may either: (i) file an answer to the amended complaint; or (ii) file a
motion to dismiss the amended complaint; or (iii) notify the Court by letter that they are relying
on the initially filed motion to dismiss.

Dated: August 24, 2020
       White Plains, NY
                                                      SO ORDERED:


                                                      ____________________________
                                                      Vincent L. Briccetti
                                                      United States District Judge
